            Case 1:18-cv-05340-DCF Document 64 Filed 04/18/19 Page 1 of 3
                                                                           USDCSDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC#: - - - - r l - - - 1 - - -
                                                                           DATE FILED: ---1-~+,:--1,-
 EMILIANO MARCELINO JUAREZ,
                                                                         '·-======::::::t::::::==:::=-I
                                 Plaintiff,
                                                                           l 8cv5340 (DF)
                 -against-
                                                                           ORDER OF
                                                                           DISMISSAL
 J & V DONUTS CORP. (D/B/A/ JOHN'S DINER), et al.,

                                 Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

        In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before this Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015).(requiringjudicial fairness review ofFLSA settlements). The parties have

also submitted a letter detailing why they believe the proposed settlement agreement is fair,

reasonable, and adequate. (Dkt. 62.) This Court has reviewed the parties' submission in order to

determine whether the proposed agreement (Dkt. 62-1) represents a reasonable compromise of

the claims asserted in this action, and, in light of the totality of the relevant circumstances,

including the representations made in the parties' letter, the terms of the proposed settlement

agreement, and this Court's own familiarity with the strengths and weaknesses of the parties'

positions (as became evident during an arms-length settlement mediation conducted by this

Court), it is hereby ORDERED that:
             Case 1:18-cv-05340-DCF Document 64 Filed 04/18/19 Page 2 of 3



        1.      The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs claims in this action and to compensate

Plaintiffs counsel for their legal fees, and the agreement is therefore approved.

        2.     The Court notes that this Order does not incorporate the terms of the parties'

settlement agreement. Further, the settlement agreement does not recite that this Court will

retain jurisdiction to enforce its terms. Rather, the agreement states that, in the event of a breach,

a separate action may be instituted to enforce the agreement (Dkt. 62-1 at ,r 12), and that the

parties will consent to the exercise of personal jurisdiction by the Supreme Court of the State of

New York "in any subsequent proceeding to enforce [the] Agreement" (id at ,r 7). In addition,

certain of the Defendants have executed Affidavits of Confession of Judgment, which expressly

provide that they may be docketed and entered in the state court, should Defendants breach the

settlement agreement. (Id, Exs. B, C.) In light of this, the Court has made no independent

determination to retain jurisdiction, and nothing in this Court's approval of the settlement under

Cheeks should be construed as such a determination. See Hendrickson v. United States, 791 F.3d

354, 359-60 (2d Cir. 2015) (finding that a federal court will retain ancillary jurisdiction to

enforce a settlement only where it has (1) expressly reta~nedjurisdiction over enforcement of the

agreement, or (2) incorporated the terms of the parties' settlement agreement in a court order);

see also Mao v. Mee Chi Corp., No. 15cvl 799 (JCF), 2016 WL 675432, at *1 (S.D.N.Y. Feb. 11,

2016) (finding no retention of jurisdiction in the context of judicial approval of an FLSA

settlement, on the ground that "[i]t is not enough that the court somehow have given the

settlement its 'judicial imprimatur"' (citing Hendrickson, 791 F.3d at 358.:59)).




                                                  2
             Case 1:18-cv-05340-DCF Document 64 Filed 04/18/19 Page 3 of 3



       3.       As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       April 18, 2019

                                                      SO ORDERED



                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  3
